Citation Nr: 1628984	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  12-16 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for an acquired psychiatric disability, to include posttraumatic stress syndrome (PTSD), prior to August 12, 2012, and a rating in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 12, 2012. 	


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL 

The Veteran 


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran had active duty in the Army from February 1974 to March 1987. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned in an August 2012 hearing, a transcript of which is of record.  It is noted that the Veteran appeared to request another hearing in this matter in July 2014.  However, the Veteran has already been afforded a hearing on appeal, pursuant to 38 U.S.C.A. § 7107, and has not provided any explanation as to why another hearing is requested.  Accordingly, the scheduling of another hearing is not warranted at this time.

This case was previously before the Board in December 2014, when it was remanded for further development. 

In a July 2015 rating decision, the RO granted a staged increase rating for the Veteran's service-connected psychiatric disability, assigning a 70 percent evaluation for that disability effective as of August 21, 2012; and assigning a TDIU rating as of August 21, 2012.  Therefore, the Board has limited its consideration accordingly.


FINDINGS OF FACT

1  The Veteran's PTSD is manifested by no more than occupational and social impairment with deficiencies in most areas due to symptoms such as nearly-constant depression, suicidal ideation, substance abuse, difficulty adapting to stressful circumstances, isolation, and inability to establish and maintain effective relationships.

2.  The Veteran has a combined disability rating of 70 percent with one disability rated as 70 percent disabling.  

3.  The Veteran's service-connected disabilities precluded gainful employment consistent with her education and occupational experience prior to August 12, 2012.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for the Veteran's PTSD prior to August 12, 2012 have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a total schedular evaluation for the Veteran's PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for the grant of TDIU prior to August 12, 2012 have been met.  38 U.S.C.A. § 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing her of both her and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations for her claims.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded her current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).
VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A. PTSD

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's PTSD has been evaluated as 30 percent disabling prior to August 12, 2012 and as 70 percent disabling after August 12, 2012 under Diagnostic Code 9411.  The Board also notes that the Veteran has been assigned a total rating as of August 12, 2012 with the assignment of the TDIU.
    
Under the General Rating Formula, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2015).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R.  § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R.  § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Veteran underwent a VA examination in June 2011. The Veteran denied any psychiatric admissions and related that she stopped consuming alcohol on January 1, 2011 (used to consume a case of beer daily).  The Veteran reported that she took four different medications for her PTSD symptoms, denied attending any therapy, she did not leave her home without someone else present, regularly saw her children and grandchildren, had an aunt who helped her with activities of daily living, and had hypnopomic hallucinations of a male perpetrator in her room.  The examiner noted no issues with attention and concentration and no impairment in communication or thought processes.  The Veteran related that she felt "sad all the time," that she never went out after dark, had poor sleep, ate once every three days, had intrusive thoughts two-three times a week, had nightly nightmares about the MST, had no suicidal ideation in the last five-six months, had regular panic attacks when she was outside, hypervigilance, and locked her doors and windows at all times.  

The examiner noted a GAF of 60 due to PTSD and 55 due to the impact of alcohol.  The examiner opined that the frequency, severity, and duration of the Veteran's symptoms were worse than at the last examination.  The examiner related that the Veteran was considered employable and able to tolerate normal stress, schedule requirements, and interpersonal interactions inherent in an employment setting.  

At the August 2012 hearing, the Veteran testified that she had two-three panic attacks all day, could not drive on the highway and had to take the backroads, was on anti-anxiety medication, had anxiety and depression, experienced suicidal ideation and had several suicide attempts, and saw a psychiatrist weekly and a therapist twice a month.  The Veteran did not see her children often, was afraid to drive her car and was mostly confined to her house, was afraid to drive by herself, and mostly walked to get her errands done.  The Veteran reported that she kept mostly to herself, as she got "panicky" when she was around people.  She reported that she last worked in 2002, when she was on disability due to her elbow and back issues, and that her job was later eliminated.  The Veteran related that she also worked as a nurse's aide, but could not perform the job due to her inability to lift people. 

The Veteran reported that her PTSD was manageable, as long as she took her medication, until 2005 when a man grabbed her from behind in a Wal-Mart parking lot.  This assault caused the Veteran to "flip out" and was "just beside [herself]."  The Veteran started immediately seeing the psychiatrist and her medication was increased.  

The Veteran underwent a VA psychiatric examination in July 2015.  The examiner noted that the Veteran's PTSD due to military sexual assault (MST) was chronic and severe.  The examiner related that the Veteran has been compliant with her extensive psychiatric treatment and motivated to get better, without much improvement.  The examiner related that the Veteran experienced chronically dysphoric mood, panic attacks, daily anxiety, avoidance, insomnia, intrusive thoughts, hypervigilance, and nightmares, and had for 30 years.  The Veteran used to experience alcohol dependence, but has stopped drinking some time ago.  

The Veteran related that she was a loner, did not have a good relationship with her family, and that she had recently moved in with her adult daughter so that her daughter could take care of her.  The Veteran told the examiner that she last worked in 2000 at a stationary factory in Pennsylvania (where she worked for five years), where she ran 15 machines which made envelopes.  The Veteran reported that she lost that job once she started seeking psychiatric treatment at VA, and that she had a high school diploma.  The Veteran related that she had to stop seeing her psychiatrist because her cardiologist was concerned that the anxiety stemming from those sessions affected her cardiac health negatively.  The examiner stated that the Veteran did not have recent suicide attempts, but had suicidal ideation, and that she experienced excessive anger issues.  

The examiner stated that the Veteran's PTSD and accompanying symptoms have been chronic and severe for many years, most of the Veteran's adult life, and have not been in remission at any point.  The examiner opined that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The examiner opined that the Veteran last worked 15 years ago, and her efforts to work since then have not gone well, as the Veteran was isolative, chronically anxious, had trouble being around people, and rarely left the home.  The examiner stated that it was unlikely that the Veteran would be offered a job and, if she were, it would be highly unlikely that she would be able to maintain employment for any meaningful duration of time based on her psychiatric problems (service-connected PTSD).  

A review of the Veteran's post-service VA treatment records shows that her symptoms were commensurate with those reported in the VA examinations, with particular emphasis on depression, anxiety, and isolation.  The records reflect "serious" symptoms, which are also reflected by the VA examinations. 

Statements from the Veteran attest that she prefers to isolate in her home, does not really socialize with others, does not go outside the home unaccompanied, does not go out after dark, has regular suicidal ideation and a history of attempts, is unable to hold a job, has strained relationships with her family members (including children), and used to drink alcohol excessively.  

Based on the record, the Board finds that an evaluation of 70 percent for the period on appeal prior to August 12, 2012 is warranted at this time.  As discussed above, the Veteran has symptoms that more closely approximate a 70 percent evaluation including, in particular, near-continuous depression, impaired impulse control (anger), and suicidal ideation and attempts.  Other symptoms, including anxiety, difficulty in adapting to stressful circumstances including work, and inability to establish and maintain effective relationships leads to an overall disability picture that warrants a 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  The examinations reports simply confirmed the Veteran's statements regarding the nature and extent of this problem. 

The Board has considered a higher evaluation of 100 percent disabling, but there is no evidence in the Veteran's medical records of any symptoms that would warrant a schedular maximum evaluation of 100 percent disabling.  The Veteran does not experience total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  She does not have other symptoms of a similar frequency and severity that have not already been considered in assigning the 70 percent rating.  Simply put, the Veteran's symptoms more closely approximate a 70 percent disability evaluation.  Looking at the medical and lay evidence as a whole, the Board finds that a higher evaluation of 100 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

Additionally, the Board has considered with the Veteran is entitled to an evaluation in excess of 70 percent for PTSD on an extraschedular basis.  However, as noted, the overall disability picture does not include symptoms which are not encompassed by the schedular criteria for PTSD.  Thun v. Peake, 22 Vet. App. 111, 115-16   (2008).   No referral to the AOJ for consideration of an extraschedular rating in excess of 70 percent for PTSD with depression is required.  38 C.F.R. § 3.321(b)(1) (2015).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The issue of TDIU is adjudicated below. 

B. TDIU

The Veteran asserts that she was unemployable prior to August 12, 2012 due to service-connected disability, and that a TDIU rating is warranted for that period.  38 C.F.R. § 4.16 (2015).   The record indicates that the Veteran has not been gainfully employed since 2000, when she had to retire early from his job due to hearing loss and PTSD symptoms. VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

Under the applicable regulations, TDIU may be granted when it is established that the service-connected disabilities are so severe that they prevent securing or following substantially gainful employment.  If there are two or more service connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

Service connection is in effect for PTSD, rated at 70 percent, per this hereby decision.  The combined service-connected rating for compensation is 70 percent.  The criteria for consideration of TDIU pursuant to 38 C.F.R. § 4.16(a) have therefore been met.

The remaining question is whether the Veteran's service-connected disabilities render her unemployable.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran has reported that the last date she worked full-time was 2000, and she left the job following an elbow injury.  The Veteran reported that she then attempted to return to school for nursing, but could not complete the education as her right hand did not function and she did not hear well.  She reported that she attempted to find employment after that, but that her service-connected PTSD symptoms prevented her from obtaining and maintaining gainful employment.   

The Veteran also reported that she took high doses of methadone and meloxicam, and is unable to work while on those medications because they make her feel "a little on the drunk side" and she feels unsafe to drive when she takes them.  See February 23, 2013 statement. 

The medical professional who examined the Veteran in July 2015 agreed that the Veteran's service-connected PTSD and accompanying symptoms have been chronic and severe for many years, most of the Veteran's adult life, and have not been in remission at any point.  The examiner opined that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The examiner opined that the Veteran last worked 15 years ago, and her efforts to work since then have not gone well, as the Veteran was isolative, chronically anxious, had trouble being around people, and rarely left the home.  The examiner stated that it was unlikely that the Veteran would be offered a job and, if she were, it would be highly unlikely that she would be able to maintain employment for any meaningful duration of time based on her psychiatric problems (service-connected PTSD).  

The Veteran highest level of education was high school.  There is no indication in the record that the Veteran has the training, education, or experience that would render her able to maintain employment not requiring using being in social situations and outside the house unsupervised, such as sedentary office employment, or that she would be able to complete training leading to such employment.  
The Board finds that the evidence is at least in equipoise with respect to whether the Veteran was able to secure or follow substantially gainful employment prior to August 12, 2012.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.340 (2015).  Indeed, coupled with the Veteran's education, work experience, and employment history, which are all shown to be limited, her service-connected PTSD and its symptoms are shown to cause significant distress or impairment in the psychological, social, and occupational areas.  Thus, resolving all doubt in her favor, the criteria for the award of a TDIU prior to August 12, 2012 have been met.  

Since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected disorder and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).


ORDER

An evaluation of 70 percent for PTSD, but no higher, for the period prior to August 12, 2012 is granted, subject to the statutes and regulations governing the payment of monetary benefits.

A total schedular disability rating for PTSD is denied.

A total disability rating based on individual unemployability by reason of service-connected disability prior to August 12, 2012 is granted, subject to the statutes and regulations governing the payment of monetary benefits.




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


